Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 1/11/2022.
Claims 1-3 are presented for examination.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Butts (2015/0220991 hereinafter Butts) in view of Hawkins et al. (2016/0061621 hereinafter Hawkins).
	With respect to claim 1, Butts teaches systems and methods for:
	A first vehicle including a display device installed toward the outside of the firs vehicle being connected to a network (i.e. the windows 105 of the vehicle 101 are equipped with transparent displays, which allow digital images to be displayed on the 
	Acquiring a destination of a crew of a first vehicle (i.e.  a vehicle occupant e.g., a driver or other occupant) that is a vehicle including a display of a vehicle installed toward an outside of the vehicle and that is able to carry a first user who wants to move by the vehicle (i.e. occupant is able to see through the windows of the vehicle, while people outside the vehicle can see the digital advertisements on the transparent displays. The vehicle can be any type of vehicle equipped with a transparent display, such as a car, bus, taxi, or train)(paragraph 0011);
	Acquiring advertisement information associated with the destination (i.e. the digital advertisements displayed may be targeted to a driver or passengers of other vehicles, or a group of people outside the car. Some embodiments disclosed herein select targeted advertisements based on an advertising context, which includes, but is not limited to, a location of the vehicle, a set of preferences of a consumer targeted by the advertisement, the consumer's social media profiles, and other consumer metadata)(paragraph 0012).
	With respect to receive first areas where presence of target users of the advertisement is expected than in other areas; generate a route of the first vehicle to the destination such that the first vehicle passes through one or more first areas while displaying the first advertisement information on the display device so that one or more target users of the first advertisement information see the first information; and instruct the network interface to transmit over the network of the first vehicle, the first outside the car. Some embodiments disclosed herein select targeted advertisements based on an advertising context, which includes, but is not limited to, a location of the vehicle, a set of preferences of a consumer targeted by the advertisement, the consumer's social media profiles, and other consumer metadata).  Butts is silent as to instruct the network interface to transmit over the network, the first advertisement information, a display instruction of the first advertisement information to the first advertisement information to the display device, and route information of the generated route. Nevertheless, Hawkins teaches on  paragraph 0031 “the data collection entity 116 analyzes the navigation information based off the navigation voice cues 110 to generate and recreate route or travel path of the vehicle 104”  and on paragraph 0060 “ FIG. 2, the central facility 114 is provided with the advertisement identifier 216 to identify advertisement(s) to be provided to the person 102 based on the detected travel path of the vehicle 104. That is, in some examples, the advertisement identifier 216 compares the route points (e.g., roads and/or intersections) identified by the navigational voice cues 110 to the roads and/or .

	Claims 2-3 further recite determining a discount rate or discount amount of a coupon in accordance with the number of the first users who ride together in the first vehicle/in accordance with presence/absence of passage through the generated route and transmitting the coupon to the user terminal owned by the crew of the first vehicle.  Official Notice is taken that it is old and well known to provide a larger discounts for groups and to encourage drivers to drive through targeted routes by not having to pay tolls in certain areas.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the old and well features of determining a rate of discount based on the group and to motivate passage of generated routes, in order to motivate the users to save money by doing so.


References of record not applied:
	JP 2003241698 teaches an advertisement for an unspecified number of people outside a vehicle using a vehicle body such as a bus.

	Non Patent Literature, titled “Implicit Learning for Explicit Discount Targeting in Online Social Networks” teaches discount coupons over on Online Social Networks in  which users forward such coupons to each other in return for a reward.     

Response to Arguments
Applicant argues that the combination of Butts and Hawkins teaches that the advertisement is displayed outside the car and that when the car passes through the target area, the displayed advertisement on the car may change, and that it doesn’t disclose claim 1 for “generating a route of the first vehicle to the destination such that the first vehicle passes through the one or more first areas while displaying the first advertisement information on the display area”.  The Examiner wants to point out that Hawkins teaches on paragraph 0060 “In some examples, multiple business(es) 118 may provide different advertisements corresponding to different target areas and/or different target demographics to the central facility 114. In such examples, the advertisement identifier 216 compares each route point (e.g., road and/or intersection) designated by the navigational voice cues 110 with each of the target areas. In some such examples, the voice cues 110 may guide the vehicle 104 through more than one target area.”. It seems from the reading of 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of contact
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688